Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 1 of 23

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

JUL 2 9 2019

BILLINGS DIVISION Clerk, U S District Court
District Of Montana
Billings
FRIENDS OF THE CRAZY

MOUNTAINS, a public land
organization, MONTANA CHAPTER
BACKCOUNTRY HUNTERS AND
ANGLERS, a non-profit organization;
ENHANCING MONTANA’S
WILDLIFE AND HABITAT, a public
outreach organization; SE YLINE
SPORTMEN’S ASSOCIATION, a
non-profit organization,

Plaintiffs,
vs.

MARY ERICKSON, in her official
capacity as Forest Supervisor for the
Custer Gallatin National Forest;
LEANNE MARTEN, in her official
capacity as Regional Forester, Region
One, for the U.S. Forest Service;
VICKI CHRISTIANSEN, in her
official capacity as chief of the U.S.
Forest Service; THE UNITED
STATES FOREST SERVICE, a
federal agency; THE UNITED
STATES DEPARTMENT OF
AGRICULTURE, a federal
department,

Defendantts.

 

 

CV 19-66-BLG-SPW

ORDER
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 2 of 23

Before the Court is the Plaintiffs’ motion for a preliminary injunction to
enjoin the Defendants from constructing the Porcupine Ibex Trail. (Doc. 6). For
the following reasons, the motion is denied.

I. Background

This is a case about the Forest Service’s attempt to resolve a long running
dispute with private landowners over easement interests on portions of a trail in the
Gallatin National Forest. Since at least 2006, the Forest Service has planned to
solve this problem by negotiating easements with the landowners and moving most
of the trail onto national forest land. (Doc. 7-11 at 53). As of now, the Forest
Service has reached tentative easement agreements with the landowners and is set
to begin re-routing the trail onto national forest land. (Doc. 7-6 at 1). The
Plaintiffs are interested organizations that believe the Forest Service has neither
adequately vetted the environmental impact of the project nor complied with the
Gallatin National Forest’s Plan in rerouting the trail.

On the west side of the Crazy Mountains in the Gallatin National Forest are
two National Forest System trails, known as the Porcupine Lowline Trail (No. 267)
and the Elk Creek trail (No. 195). The Porcupine Lowline Trail has been depicted
as a National Forest trail since the early 20" century and remains so to this day.

(Doc. 1). Around 2002, private landowners began disputing public access on some
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 3 of 23

portions of the Porcupine Lowline trail, including posting “No Trespassing” signs.
(Doc. 8-38 at 5).

Also in 2002, the Forest Service began the process of creating a Travel
Management Plan for the Gallatin Forest. (Doc. 7-11 at 5). Throughout the
process, the Forest Service and private landowners were negotiating public access
on the Porcupine Lowline Trail. (Doc. 8-38 at J] 6). By the time the Travel
Management Plan was complete, a resolution on the Porcupine Lowline Trail had
still not been reached. Private landowners disputed and appealed the Travel
Management Plan’s listing of portions of the Porcupine Lowline Trail as a
National Forest System trail. (Docs. 8-38 at 6; 9-6 at 1). The Forest Service
admitted written easements didn’t exist for the disputed portions of the Porcupine
Lowline Trail, but its position was that the Forest Service and public retained an
interest in the trail because of decades of use. (Doc. 9-6 at 1). Due to the access
dispute on the Porcupine Lowline Trail, the Travel Management Plan stated the
Forest Service’s intent to “negotiate an easement for portions of this trail that pass
through private land,” and “look[] for ways to re-route this trail to get more of it on
national forest land.” (Doc. 7-11 at 53). The matter remained unresolved and by
2009 had deteriorated to the point that private landowners erected barriers across

the trail, such as locked gates, to prevent public access. (Doc. 8-38 at § 7).
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 4 of 23

After the Travel Management Plan was finalized, the Forest Service began
work on proposals for improvement work needed on certain roads and trails,
known as the Road and Trail Improvement Projects. (Doc. 8-2). In February of
2009, the Forest Service completed an Environmental Assessment (EA) of the
Road and Trail Improvement Projects. (Doc. 8-2 at 1). One of the projects
analyzed was the relocation of the Porcupine Lowline Trail. (Doc. 8-2 at 16). The
plan was to relocate portions of the Porcupine Lowline Trail “to correspond with
final rights-of-way” by shifting some portions “onto National Forest land to the
east” because “[c]urrently, the trail passes through large portions of private lands
- with fences, gates, past harvest and road building and needs to be remarked and
reconstructed.” (Doc. 8-2 at 16). The work “would involve about 5.2 miles of new
trail construction, 2.6 miles of reconstruction and 3.0 miles of maintenance.”
(Doc. 8-2 at 16). The location of the contemplated work was illustrated on maps
attached to the EA. On the first map, a red oval was drawn around the area of the
contemplated work with the words “Relocate portions of Porcupine Trail onto final
rights-of-way and NF Lands between these points.” (Doc. 8-2 at 210). On the
second map, two arrows mark the end points of the project, next to the words
“Relocate portions of Porcupine Trail onto final rights-of-way between these

points.” (Doc. 8-2 at 211).
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 5 of 23

The EA considered the impact of every project included in the Road and
Trail Improvement Projects proposal, including the relocation of the Porcupine
Lowline Trail. The EA considered impacts to Biodiversity, Fisheries, General
Wildlife, Grizzly Bear, Invasive Weeds, Lynx, Migratory Birds, Water Quality,
Wolverine, Rare Plants, Sensitive Wildlife Species, and more. (Doc. 8-2 at 4). For
instance, Yellowstone cutthroat trout, a sensitive aquatic species, were determined
to be present in the Porcupine area but no mitigation was needed other than
existing standards. (Doc. 8-2 at 60-61). The same determination was made
regarding stream crossings and wetlands. (Doc. 8-2 at 60-61). The Black-backed
Woodpecker’s habitat was determined to be impacted but the Porcupine project
was “not expected to have an adverse effect on distribution or nest success,” due in
part to an increase in optimal habitat for the species. (Doc. 8-2 at 168). The
foraging and nesting habitat of the Flammulated Owl was expected to be impacted,
but not in a measurably detrimental way. (Doc. 8-2 at 169).

The EA also included the Forest Service’s responses to public comments
received during the scoping period for the Road and Trail Improvement Projects.
At least three people commented on the relocation of the Porcupine Lowline Trail.
The first comment stated “We support the construction and reconstruction and
maintenance in the Porcupine Area provided an easement can be obtained or the

trail can be relocated. We do not support the taking of private property rights.”
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 6 of 23

(Doc. 8-2 at 192). The Forest Service responded it intended “to continue to
maintain the route for existing uses as it has in the past until a relocation resolution
agreement has been reached. Discussions and resolutions with landowners will
start well ahead of any actual construction and will attempt to balance the needs of
the landowner, the public, and the Forest Service administrative needs.” (Doc. 8-2
at 192). The second comment stated “Any new crossings related to the relocation
of the trail should not negatively impact the streambed and/or banks and should not
be a sediment source. The preferred alternative is a bridge that spans the stream
and its immediate banks.” (Doc. 8-2 at 201). The Forest Service responded live
stream crossings will be spanned with bridges that meet or exceed standards.

(Doc. 8-2 at 201).

The third comment stated, in part, that “Many elements of several of the
proposals (e.g. Porcupine Area) contains proposals that are the subject of current
litigation (especially concerning private land easement perfection) that demands
they be addressed in a SEIS, not an informal, non-NEPA document . . . [t]hese
projects clearly need significant analysis as to cumulative impacts within the
context of the latest CEQ and internal USDA/USFS NEPA requirements.” (Doc.
8-2 at 206). The Forest Service responded it did “not agree that these road and trail

proposals require supplements of the Travel Plan FEIS. The appropriate level of
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 7 of 23

NEPA analysis is determined by the potential for significant impacts of these
projects....” (Doc. 8-2 at 207).

In April 2009, the Forest Service published its decision notice regarding the
Road and Trail Improvement Projects and also issued a Finding of No Significant
Impact (FONSI). (Doc. 8-3). The decision notice stated the Forest Service would
move forward with the Porcupine Lowline Trail relocation project. (Doc. 8-3 at
12). The FONSI determined an Environmental Impact Statement was unnecessary
for any of the proposals in the Road and Trail Improvement Projects because the
EA determined the projects would not have a significant impact on the quality of
the environment. (Doc. 8-3 at 36). The decision notice also included the Forest
Service’s responses to public comments it received on the EA. The Forest Service
received one comment regarding the relocation of the Porcupine Lowline Trail,
which stated “Any new crossings related to the relocation of the trail should not
negatively impact the streambed and/or banks and should not be a sediment source.
The preferred alternative is a bridge that spans the stream and its immediate banks.
Porcupine and North Fork Elk Creek have known populations of pure Yellowstone
Cutthroat trout.” (Doc. 8-3 at 42). The Forest Service responded it would use a
bridge to cross the stream and consult a Montana Fish, Wildlife, and Parks

biologist to assure the concern was addressed in the implementation. (Doc. 8-3 at

42).
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 8 of 23

After publishing its decision notice and FONSI, the Forest Service began
work on the Road and Trail Improvement Projects. However, work on the
Porcupine Lowline Trail languished due to the unresolved public access dispute.
The Forest Service negotiated back and forth with landowners through 2017, when
there was finally a breakthrough and a tentative easement agreement was reached.
(Doc. 8-38 at Jf 7-10).

In March 2018, the Forest Service issued a public scoping notice period for
the Porcupine Lowline Trail relocation, which it called the Porcupine Ibex Trail.
(Doc. 7-1). Later that month, the Forest Service issued an updated notice which
included a public scoping packet and frequently asked questions document. (Doc.
7-2). In the updated notice, the Forest Service stated the Porcupine Ibex Trail
would resolve the public access dispute over the Porcupine Lowline Trail by
securing permanent easements over portions of private land and constructing
roughly eight miles of new trail. (Doc. 7-2 at 1-2). The Forest Service would
relinquish interest in the disputed portions of the Porcupine Lowline Trail and also
a small section of a disputed portion of the Elk Creek Trail, which would no longer
be necessary with construction of the Porcupine Ibex Trail. (Doc. 7-2 at 2).
Additionally, the Forest Service stated that if it determined, based on scoping, that

it is uncertain whether the project may have a significant effect on the
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 9 of 23

environment, it would prepare a new Environmental Assessment for the project.
(Doc. 7-2 at 5).

During the public scoping period, the Forest Service received over eighty
comments, both positive and negative. (Doc. 7-4). Many commenters commended
the Forest Service for solving a years-long dispute while preserving public access
to national forest land. Some thought the Forest Service was giving in to private
landowner bullying. Others expressed concern about the environmental impact of
rerouting the trail.

In August 2018, the Forest Service issued a notice that after reviewing the
comments during the public scoping, it had approved work for the Porcupine Ibex
Trail. (Doc. 7-6 at 1). The Forest Service stated it used the public scoping period
to determine if any new significant issues or conditions had arisen since it
completed its EA for the Road and Trail Improvement Projects that would warrant
supplemental environmental analysis. (Doc. 7-6 at 1). Based on the comments
received, the Forest Service determined the EA had already adequately addressed
all issues raised. (Doc. 7-6 at 2).

In April 2019, the Forest Service released an update for the Porcupine Ibex
Trail. (Doc. 7-7). The Forest Service stated phase one of the project was to be
constructed in the summer/fall of 2019. (Doc. 7-7 at 1). Additionally, the update

included a map that showed the Forest Service had slightly adjusted the planned
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 10 of 23

route of the Porcupine Ibex Trail. (Compare Doc. 7-3 with 7-7 at 3). Apart from a
small portion on the tail end of the southern part of the route, the adjusted route
was still well within the area depicted on the maps attached to the EA. (Compare
Doc. 7-7 at 3 with Doc. 8-2 at 210-211). In May 2019, the Forest Service put the
project out for bid and in June 2019 a contract was secured to begin construction.
(Docs. 7-8; 7-9).

The Plaintiffs filed this action for alleged violations of the National
Environmental Policy Act (NEPA) and National Forest Management Act (NFMA),
seeking to enjoin the Defendants from constructing the Porcupine Ibex Trail.

II. Legal Standard

The purpose of a preliminary injunction is to preserve the status quo and
prevent the “irreparable loss of rights” before a final judgment on the merits.
Textile Unlimited, Inc. v. A. BMH and Co., 240 F.3d 781, 786 (9th Cir. 2001). A
preliminary injunction is an extraordinary remedy and should not be awarded as a
matter of right, but only “upon a clear showing that the plaintiff is entitled to such
_ relief.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). A party
seeking a preliminary injunction must establish that (1) it is likely to succeed on
the merits; (2) it is likely to suffer irreparable harm in the absence of preliminary
relief; (3) the balance of equities tips in its favor; and (4) an injunction is in the

public interest. Winter, 555 U.S. at 20.

10
Case 1:19-cv-O00066-SPW-TJC Document 10 Filed 07/29/19 Page 11 of 23

The Ninth Circuit permits a sliding scale approach to the Winter test. Under
the sliding scale, a preliminary injunction is appropriate when a plaintiff raises
serious questions going to the merits and the balance of hardships tips sharply in
the plaintiff's favor, so long as the other two Winter elements are met. Alliance for
the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011). Thus, when the
hardships merely tip in the plaintiffs favor, it must show a likelihood of success on
the merits, whereas when the hardships tip heavily in the plaintiff's favor, it must
only show serious questions on the merits.

Ill. Discussion

The Plaintiffs make three arguments: (1) the Porcupine Ibex Trail violates
NEPA, (2) the Porcupine Ibex Trail violates NFMA, and (3) the Forest Service
cannot relinquish the public’s interest in the Porcupine Lowline and Elk Creek
Trails.

A. Whether plaintiffs demonstrate a likelihood of success or serious
questions on the merits

The Plaintiffs claims are reviewed under the Administrative Procedures Act.
Native Ecosystems Council v. Dombeck, 304 F.3d 886, 891 (9th Cir. 2002). Under
the APA, agency actions may be set aside only if they are “arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with law.” Dombeck, 304 F.3d
at 891. The standard is highly deferential, presuming the agency action to be valid.

Cal. Wilderness Coal. v. U.S. Dep’t of Energy, 631 F.3d 1072, 1084 (9th Cir.
11
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 12 of 23

2011). “Even when an agency explains its decision with ‘less than ideal clarity,’ a
reviewing court will not upset the decision on that account if the agency’s path
may be reasonably discerned.” San Luis & Delta-Mendota Water Authority v.
Locke, 776 F.3d 971, 994 (9th Cir. 2014). It is not the reviewing court’s task to
make its own judgment about the appropriate outcome. Locke, 776 F.3d at 994

~ (citation omitted).

An agency action is arbitrary or capricious if the agency fails to consider an
important aspect of a problem, if the agency offers an explanation for the decision
that is contrary to the evidence, if the agency’s decision is so implausible that it
could not be ascribed to a difference in view or be the product of agency expertise,
or if the agency’s decision is contrary to the governing law. Lands Council v.
Powell, 395 F.3d 1019, 1026 (9th Cir. 2005).

1. Alleged NEPA violation

NEPA is the basic “national charter for protection of the environment. 42
U.S.C. §§ 4321-4370; 40 C.F.R. § 1500.1(a). It is a procedural statute that requires
Federal agencies to assess the environmental consequences of their actions before
the actions may be undertaken.

NEPA has “twin aims.” Kern v. U.S. Bureau of Land Mgmt., 284 F.3d 1062,
1065 (9th Cir. 2002). First, it requires a federal agency to consider every

significant aspect of the environmental impact of a proposed action. Kern, 284

12
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 13 of 23

F.3d at 1065. Second, it ensures that the agency will inform the public that it has
considered environmental concerns in its decision-making process. Kern, 284 F.3d
at 1065. NEPA does not contain any substantive environmental standards. Instead
it establishes “action-forcing” procedures that require agencies to take a “hard
look” at environmental consequences. Metcalf v. Daley, 214 F.3d 1135, 1141-42
(9th Cir. 2000) (internal citations omitted).

Under these procedures, an agency must identify those actions which
normally require an environmental impact statement (“EIS”). 40 C.F.R. §
1501.4(a)(1). Some actions categorically require an EIS. If an EIS is not
categorically required, agencies must perform an environmental assessment (“EA”)
to determine whether a particular proposed action requires the preparation of an
- EIS. Ifthe EA reveals that the agency must prepare an EIS, then the agency must
prepare one. If the EA reveals no significant effect, the agency may issue a
Finding of No Significant Impact (“FONSI”). 40 C.F.R. §§ 1501.4, 1508.9; Kern,
284 F.3d at 1067.

Because NEPA is essentially a procedural statute, judicial “review of agency
decision-making under NEPA is limited to the question of whether the agency took
a ‘hard look’ at the proposed action as required by a strict reading of NEPA’s
procedural requirements.” Bering Strait Citizens for Resp. Dev. v. U.S. Army Corps

of Eng’rs, 524 F.3d 938, 947 (9th Cir. 2008). In reviewing the sufficiency of an

13
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 14 of 23

agency’s NEPA analysis, a court should evaluate whether the agency has presented
a “reasonably thorough discussion of the significant aspects of the probable
environmental consequences.” California v. Block, 690 F.2d 753, 761 (9th Cir.
1982). Relief will not be granted for NEPA violations if the decision-maker was
otherwise informed as to the environmental consequences and NEPA’s goals were
met. Block, 690 F.2d at 761.

Plaintiffs argue the Porcupine Lowline Trail reroute analyzed in the EA is
not the same project as the Porcupine Ibex Trail project, and therefore the Forest
Service never analyzed the environmental effects of the Porcupine Ibex Trail
project. The Defendants respond it is the same project and the Forest Service
sufficiently analyzed the environmental impact of the project in the EA. The Court
agrees with the Defendants and holds the Plaintiffs are not likely to succeed on the
merits of the claim and do not raise serious questions going to the merits.

On the record before it, the Porcupine Ibex Trail looks like the culmination
of the Forest Service’s efforts to relocate the Porcupine Lowline Trail. The Forest
Service described the Porcupine Ibex Trail as resolving a longstanding dispute
along the Porcupine Lowline Trail by constructing approximately 8 miles of new
trail and securing permanent easements where the new trail crossed private land.
That is the resolution the Forest Service stated it would pursue in both the Travel

Management Plan and the EA. The finalized Travel Management Plan stated the

14
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 15 of 23

Forest Service’s intent to “negotiate an easement for portions of [the Porcupine
Lowline Trail] that pass through private land,” and “look[] for ways to re-route
[the Porcupine Lowline Trail] to get more of it on national forest land.” The EA
described the project it analyzed as the relocation of portions of the Porcupine
Lowline Trail “to correspond with final rights-of-way” by shifting some portions
“onto National Forest land to the east” because “[c]urrently, the trail passes
through large portions of private lands with fences, gates, past harvest and road
building and needs to be remarked and reconstructed.”

Although the Porcupine Ibex Trail describes the work as 8 miles of new
construction, whereas the EA describes the work as about 5.2 miles of new trail
construction, 2.6 miles of reconstruction and 3.0 miles of maintenance, NEPA’s
ultimate focus is on the assessment of environmental impacts and the Porcupine
Ibex Trail is almost entirely within the area analyzed by the EA as illustrated by
the two maps. Te-Moak Tribe of Western Shoshone of Nevada v. U.S. Dept. of
Interior, 608 F.3d 592, 600 (9th Cir. 2010). Furthermore, the Plaintiffs have not
carried their burden to provide evidence to determine the reason for the
discrepancy. It could be semantics, i.e., the Porcupine Ibex Trail is generalizing
the 5.2 miles of new construction and 2.6 miles of reconstruction described in the

EA into a rough estimate of 8 miles of new trail construction. Or it could be that

15
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 16 of 23

the Porcupine Ibex Trail is actually 3 miles longer than the project contemplated in
the EA due to a number of issues.

The public comments received during public scoping of the Road and Trail
Improvement Projects and after publication of the EA show the public understood
_ the project to mean the Porcupine Lowline Trail would be mostly rerouted onto
national forest land. The first commenter was concerned about private property
rights, to which the Forest Service responded that it was working on a relocation
resolution with private landowners. The second commenter was concerned about
the new stream crossings required by the reroute, to which the Forest Service
responded that stream crossings would be spanned with bridges that meet or
exceed standards. The third commenter specifically mentioned the easement issue
in the Porcupine area and asked the Forest Service to perform a NEPA analysis of
the project, which the Forest Service then did in the EA. The only comment
received after publication of the EA concerned the new stream crossings’ impact
on Yellowstone cutthroat trout, to which the Forest Service responded that it would
use bridges to cross streams and also consult a Montana Fish, Wildlife, and Parks
biologist to assure the concern was addressed in the implementation.

The Court concludes the Plaintiffs have not raised serious questions about
whether the Porcupine Ibex Trail is the culmination of the long planned reroute of

the Porcupine Lowline Trail, which was analyzed in the EA.

16
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 17 of 23

The Plaintiffs additionally argue, without much specificity, that the EA did
not evaluate the environmental impact of the project or consider alternatives. But
the EA contains separate sections for Biodiversity, Fisheries, General Wildlife,
Grizzly Bear, Invasive Weeds, Lynx, Migratory Birds, Water Quality, Wolverine,
Rare Plants, Sensitive Wildlife Species, and more. The EA analyzed whether the
_ projects will impact any of these species or plants or the environment as a whole,
and specifically notes which of these species or plants may be impacted by the
reroute of the Porcupine Lowline Trail. The reroute was flagged as potentially
impacting Yellowstone cutthroat trout, sedimentation due to stream crossings,
wetlands, Black-backed Woodpeckers, and Flammulated Owls. The EA also
considered a no action alternative to the project, and explained any other
alternatives were contemplated by comparing the proposed project and no action
alternative, which it did with a comparison-by-the-issue table. The Court therefore
concludes the Plaintiffs have not raised serious questions about whether the Forest
Service took the necessary hard look at the environmental impact of the Porcupine
Ibex Trail.

2. Alleged NFMA violation

Under the NFMA, projects must be consistent with the forest plan. 16

U.S.C. § 1604(i); 36 C.F.R. § 219.15(b). A court must uphold an agency’s

decision, even one of less than ideal clarity, if it can reasonably discern from the

17
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 18 of 23

record that the agency complied with the forest plan. Native Ecosystems Council v.
U.S. Forest Service, an agency of U.S. Dept. of Agriculture, 418 F.3d 953, 962 (9th
Cir. 2005).

The Plaintiffs argue the Porcupine Ibex Trail is not consistent with the
Travel Management Plan because the Travel Management Plan states the
Porcupine Lowline and Elk Creek Trails will be managed for the emphasized use
of hiking, stock use, and mountain biking yearlong but the Porcupine Ibex Trail
will result in the loss of portions of those trails. The Defendants respond the Forest
Service does not have recorded easements over the portions of the trails in dispute
and is therefore not entitled to apply its Travel Management Plan over property in
which it has no recorded interest.

The Court agrees with the Defendants because the Plaintiffs’ argument rests
on the faulty assumption the Forest Service has a bonafide interest in the disputed
portions of the trails. The Forest Service cannot enforce its Travel Management
Plan over private property. Although the Forest Service has a potential easement
interest in portions of the trails, it has decided as a matter of policy to pursue a
mutually agreeable resolution with private landowners to secure permanent public
access to that area of the Gallatin National Forest instead of litigating the potential
easement interest in those portions. The Plaintiffs disagree with the Forest

Service’s policy decision, but it does not violate the Travel Management Plan.

18
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 19 of 23

Because the Plaintiffs do not otherwise argue the Forest Service is inconsistently
managing the portions of the Porcupine Lowline and Elk Creek Trails over which
it does have a recorded interest, the Plaintiffs do not raise serious questions going
to the merits of their NFMaA claim.
3. Relinquishment of public’s interest

The Plaintiffs argue the Forest Service cannot relinquish the public’s interest
in the disputed portions of the trails. The Court declines to address this argument
because the Plaintiffs cite no legal authority for it and the issue involves a
prescriptive easement claim against the private landowners, who are not parties to
this lawsuit.

B. _ Irreparable harm

The Plaintiffs argue they will suffer irreparable harm if the Porcupine Ibex
Trail is constructed because they will lose use of the forest lands where the trail is
placed and also lose use of the Porcupine Lowline and Elk Creek Trails. The
Defendants argue the harm is minimal because the trail is only 24” wide and trees
~ over 6” in diameter and over 3’ from the trail will not be removed.

Plaintiffs seeking preliminary relief must demonstrate that irreparable injury
is likely in the absence of an injunction. Winter, 555 U.S. at 22. Environmental
injury by its nature is usually irreparable because it can seldom be adequately

remedied by money damages and is often permanent. Amoco Production Co. v.

19
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 20 of 23

Village of Gambell, AK, 480 U.S. 531, 545 (1987). This does not mean any
- potential environmental injury warrants an injunction; the plaintiff must show the
injury is actual, irreparable, and likely. Cottrell, 632 F.3d at 1135.

Under Village of Gambell and Cottrell, the Court finds the Plaintiffs have
shown irreparable harm is actual and likely. New trail construction will involve
removing trees and creating a 24” wide path through several miles of the Gallatin
National Forest. The Defendants don’t seriously dispute that many trees will be
cut down and the natural environment disturbed, but argue the harm is essentially
de minimis, citing Earth Island Institute v. Elliott, 290 F.Supp.3d 1102, 1124 (E.D.
Cal. 2017). In Earth Island, the district court held a project that left 88% of the
trees intact was “objectively minimal” harm. Similarly, the district court held
harm to a few species of animals was “not likely to be great.” The Court is
unaware of Ninth Circuit precedent establishing a minimum level of harm
threshold. Although its possible an alleged harm could be so minimal that it is not
“actual” harm, the Plaintiffs show enough environmental harm here to meet their
burden.

C. Balance of hardships and public interest

The balance of hardships factor requires courts to weigh the burden on each
party if the injunction is granted or denied. Winter, 555 U.S. at 24. The public

interest factor requires courts to consider the impact on the public at large.

20
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 21 of 23

Bernhardt v. Los Angeles County, 339 F.3d 920, 932 (9th Cir. 2003). When the
government is a party, the balance of hardships and the public interest factors
merge. Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014).

The Plaintiffs argue that if the injunction is not granted, they and the public
will lose portions of the Porcupine Lowline and Elk Creek Trails. The Defendants
argue that the Plaintiffs and public are gaining a new, better trail with significantly
more access to the Gallatin National Forest and permanent easements across
private land. The Court agrees with the Defendants that the balance of hardships
and public interest weighs against granting the injunction.

If the injunction is not granted, the Plaintiffs stand to lose a potential
easement interest in portions of the trails but stand to gain permanent, actual
easement interests in a new trail. If the injunction is granted, the Defendants stand
to lose permanent, actual easement interests in a new trail on behalf of the
Plaintiffs and the public but stand to keep a potential easement interest in portions
of the trails. In a sense, the Defendants are attempting to trade uncertain property
rights for secure property rights, whereas as the Plaintiffs are attempting to
preserve uncertain property rights at risk of losing secure property rights.
Weighing these interests, the Court finds the balance of hardships between the
parties leans towards the Defendants because an injunction may result in losing

permanent public access rights to preserve what is only a potential easement

21
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 22 of 23

interest in the trails. However, even if the balance of hardships was more equal
than that, the public interest tips that balance sharply in the Defendants’ favor.

Since 2002, private landowners have posted no trespassing signs and erected
locked gates across portions of the trails, resulting in spotty and confrontational
public access to this part of the Gallatin National Forest. Since at least 2006, the
Forest Service’s goal has been to negotiate permanent easements on behalf of the
public. In the public scoping period for the Porcupine Ibex Trail, many
commenters applauded the Forest Service for finally resolving the dispute and
giving the public permanent access rights. On the Porcupine Ibex Trail, there will
be no signs telling the public to keep out, no locked gates preventing their access,
and no confrontations with landowners. The public will be free to enjoy all the
same areas of the forest that they did before, plus more, due to the Porcupine Ibex
Trail. The public interest factor therefore tips the balance of hardships heavily in
the Defendants’ favor.
IV. Conclusion and order

The Plaintiffs’ motion for a preliminary injunction is denied because
although they showed irreparable harm, they did not raise serious questions going
to the merits and the balance of hardships and public interest tips heavily in the

Defendants’ favor.

22
Case 1:19-cv-00066-SPW-TJC Document 10 Filed 07/29/19 Page 23 of 23

AL
DATED this 47 day of 2019,

- he Lie
SUSAN P. WATTERS
United States District Judge

23
